Name: Commission Regulation (EC) No 1680/2004 of 28 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29.9.2004 EN Official Journal of the European Union L 302/1 COMMISSION REGULATION (EC) No 1680/2004 of 28 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 28 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 32,4 999 32,4 0707 00 05 052 111,4 999 111,4 0709 90 70 052 65,9 999 65,9 0805 50 10 052 72,5 388 54,9 524 58,5 528 46,4 999 58,1 0806 10 10 052 86,2 220 112,0 400 178,5 624 149,8 999 131,6 0808 10 20, 0808 10 50, 0808 10 90 388 66,3 400 73,1 512 77,8 720 17,2 804 83,1 999 63,5 0808 20 50 052 104,1 388 88,4 528 56,2 999 82,9 0809 30 10, 0809 30 90 052 113,4 624 78,5 999 96,0 0809 40 05 052 73,4 066 64,3 400 117,1 624 125,0 999 95,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.